Detailed Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment fled May 19, 2021. 
3.	Claims 1-6, 8-13 and 15-20 are pending.      
 
Response to Arguments
4.	Applicant's arguments filed on May 19, 2021 have been fully considered but they are not persuasive.   
Applicant argues that none of the cited references, alone or combined, teach or suggest the language of the independent claims as recited herein. 
The examiner respectively disagrees. Chester in view of Park discloses collecting and analyzes user interaction history by using artificial intelligence analysis and learning to enhance matching and ranking (see Chester, an image retrieval system using a convolutional neural network trained to identify how users draw semantic concepts and using an image search engine to search against images having a similar concept. The aspects include mapping between concepts of the user drawing space and concepts of the image space such that images associated with the same concept are identified. For each input user drawing, the drawing is first processed through a concept classifier to identify a corresponding concept, and then through a feature extractor to form a corresponding feature vector. The results from the concept classifier and the feature extractor may be combined to search against a collection of images having a similar concept to determine a listing of images ranked by visual and semantic similarity to the input. Also see Chester, 0041, 0054 and 0066).
Furthermore, as per “dashed line and blinking lines”, Chester at [0082] describes feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, 
Accordingly, the arguments are not persuasive over the Chester in view of Park, thus, the rejection is maintained.  
However,  the rejection  of claims 1-20  under 35 U.S.C. 103 as being unpatentable over Wang et al (2012/0054177) in view of Park et al (US 2016/0203194) is withdrawn.
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al (US 2017/0262479) in view of Park et al (US 2016/0203194).
 Note: the highlighted portions shown below are from Chester.
As per claim 1 (computer system), 8 (computer program product) and 15 (method), Chester discloses computerized method (flowchart of Fig. 3),  system (architecture 100 of Fig. 1) and computer program product  (memory 232, Fig. 2) of providing sketch-based retrieval, comprising: 
rendering a canvas for receiving inputs including user generated strokes, and for extracting features associated with the inputs ([0069] FIGS. 6A-6E example illustrations of a prioritizing a set of images identified as responsive to a user drawing based image search query according to certain aspects of the subject technology. Specifically, FIG. 6A provides an example user interface 600 for initiating a user drawing based image search via an application 222 responsive to a user drawing serving as an image search query), wherein the inputs include different layers on the canvas (see different features or shapes of inputted strokes to draw a bicycle such as circles, triangles, handle bars and seat that makes fear in Fig.  6D followed by Fig.  6E);
assigning an importance to the inputs ( [0069] FIGS. 6A-6E example illustrations of a prioritizing a set of images identified as responsive to a user drawing based image search query according to certain aspects of the subject technology. Also see [0041, 0042, 0047, and 0059]);
 collecting and analyzes user interaction history by using artificial intelligence analysis and learning to enhance matching and ranking (an image retrieval system using a convolutional neural network trained to identify how users draw semantic concepts and using an image search engine to search against images having a similar concept. The aspects include mapping between concepts of the user drawing space and concepts of the image space such that images associated with the same concept are identified. For each input user drawing, the drawing is first processed through a concept classifier to identify a corresponding concept, and then through a feature extractor to form a corresponding feature vector. The results from the concept classifier and the feature extractor may be combined to search against a collection of images having a similar concept to determine a listing of images ranked by visual and semantic similarity to the input. Also see [0041, 0054 and 0066).
retrieving matches from a database based on extracted features, the user interaction history  and importance associated with the extracted features ([0047] For example, the processor 236 may generate the search results by obtaining images of the collection of images which correspond to the selected one or more feature vectors of the images (e.g., images with the smallest vector distances). Also see [0045, 0072]) and displaying a set of ranked images on the canvas based upon the retrieved matches ([0068] The processor 236 provides search results 514 with a ranking according to a vector distance relative to a feature vector of the user drawing. The processor 236 may provide the ranked search results 514 to the application 222 on the client 110 over the network 150 for display by an output device 214 of the client 110,  see for example Fig. 6E);
providing real-time feedback on the canvas to suggest improved inputs for the user, wherein the feedback system suggests the improved inputs by a display on the canvas proximate the entered inputs;  ([0071] In some embodiments, the search results are provided at an interval of time. For example, if a user begins a complicated drawing stroke that takes about 10 seconds to complete, the processor 236 of the server 130 can receive a snapshot of the drawing at periodic intervals (e.g., every 100 milliseconds, every 50 milliseconds, every 10 milliseconds, or the like) from the client 110 so that more real-time feedback can be provided to the user before the user is expected to complete the drawing. Also see [0082]); and
ranking retrieved matches for output in the interface ([0068] The processor 236 provides search results 514 with a ranking according to a vector distance relative to a feature vector of the user drawing. The processor 236 may provide the ranked search results 514 to the application 222 on the client 110 over the network 150 for display by an output device 214 of the client 110. Also see Abstract). 
that is, the processor 236 may prioritize the search results based on the vector distance between the feature vector of the user drawing and the feature vectors of the images ([0041, 0047 and 0069], Figs. 6A-6E). 
But Chester falls short to disclose assigning an importance to the inputs based on implicit and explicit action, wherein the implicit action can be selected from a group consisting of: pen pressure and time of stroke and the explicit action can be selected from a group consisting of: assigning threshold for the user generated strokes; assigning weights to the different layers on the canvas and assigning weights to the user generated strokes.
Pak relates to a user terminal for displaying an image and an image display method thereof and, for example, to a method of searching for an image using a sketch drawn by a user. Park further discloses [0150] In response to the user input, the processor 190 of the user terminal 11 may be configured to receive first input information related to the drawn sketch 711. The received first input information may be, for example, a coordinate value related to a trace of the drawing, a speed of the drawing, a pressure of the drawing, a section of the drawing, a time of the drawing, an image of the drawn sketch, a changed underdrawing image, or the like. 
Park further discloses [0135] when similarity values between the sketch and the outlines of the images are within a predetermined range, the server 21 may determine the images within the range as the first search result. For example, when the Chamfer matching algorithm is used, a chamfer score for an edge point direction between the sketch and the images may be calculated. At this time, as the similarity between the sketch and the outline of the image is higher, the chamfer score value may have a value closer to "0". In this case, images having the chamfer scores close to "0" included within the predetermined range may be determined as the first search result.



  Furthermore, Chester at [0082] describes feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback. However, Chester, does not describes that the suggestion by the real-time feedback consists of including dashed lines and blinking lines. Park, on the other hand, discloses and illustrates (Fig. 10B) the limitation. For example in response to the user input, the processor 190 may be configured to control the display unit 130 to display an outline 1031 of the selected image as indicated by reference numeral 1030 of FIG. 10B. The user input unit 180 may receive a user input of changing the outline 1031 of the image displayed as the first search result. Wherein at shown in in Fig. 10B, the outline is a dashed line as required in the claim. Park [0198]. 

Chester and Park are analogous art because they are from the same field of endeavor, a method of searching for an image using a sketch drawn by a user.

At the time of the effective filling data of the invention, it would have been obvious to a person of ordinary skill in the art to combine the features or attributes described by Park for assigning the importance to the user inputs with Chester because when pieces of attribute information related to the drawn sketch or the found image are used together, the user may find a desired image more quickly (Park, 0177, 0186, and 216).  Therefore, it would have been obvious to combine Chester with Park to obtain the invention as specified in claims 1, 8 and 15.
  

 [0056] The client 110 may detect a touch input on a display screen of the client 110 as part of detecting one or more inputs from the user).
 But 
As per claim 3 (system), 10 (computer program product) and 17 (method), Chester in view of Park further discloses that the inputs include different layers on the canvas ([0049] For example, the convolutional neural network 234 can consist of a stack of eight layers with weights, the first five layers being convolutional layers and the remaining three layers being fully-connected layers [0033, 0054]. For example see at least different layers or shape features of a bicycle in Figs. 6E and 6F).

As per claim 4 (system), 11 (computer program product) and 18 (method), Chester in view of Park further discloses that the display on the canvas proximate the entered inputs includes at least one of: dashed lines, blinking lines, or colored shapes ([0070] In FIG. 6A, the user interface 600 includes an input section 601 and an output section 602. The input section 601 includes a blank canvas 603 for receiving a user drawing using one or more input tools (e.g., drawing line style, drawing line color, and drawing line size) from a control panel 604. [0074]In some aspects, the subsequent sequences of user drawing strokes involve different colors, different line weights (e.g., different brush thicknesses), and the like. Also see FIGS. 6A-6E Also see [0041, 0069, and 0075]).

As per claim 5 (system), 12 (computer program product) and 19 (method), Chester in view of Park further discloses that the real-time feedback highlights existing inputs as problematic ([0071] For example, if a user begins a complicated drawing stroke that takes about 10 seconds to complete, the processor 236 of the server 130 can receive a snapshot of the drawing at periodic intervals (e.g., every 100 milliseconds, every 50 milliseconds, every 10 milliseconds, or the like) from the client 110 so that more real-time feedback can be provided to the user before the user is expected to complete the drawing. Also see [0076]).

As per claim 6 (system), 13 (computer program product) and 20 (method), Chester in view of Park further discloses that the real-time feedback displays suggested inputs ([0076] In Fig.8A, the first image search query includes a first user drawing 805a identifying a first shape having a curved yellow-colored line. In this example, the convolutional neural network 234 identifies the first shape as a “banana" semantic concept, also see Figs. 8A-8D).

 

CONCLUSION

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Park et al (US 20160239521 A1) is directed to IMAGE SEARCH SYSTEM AND METHOD. Provided are image search system and methods. The image search system may include a query engine for reconfiguring a search query based on a description and an attribute of a sketch query that is input to a query image; a search engine for extracting image data that matches the search query from a database; and a display apparatus for displaying the extracted image data.
Chechik (US 9009188 B1) is directed to Drawing-based search queries.
 As illustrated in Fig. 2A, a process 200 receives search request data specifying a search request (202). In some implementations, the search request is, or includes, a drawing -based .
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
8.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
 
9.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.